DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In reference to claims 1 and 8, in line 24 is recites “GAIQ”, in order to avoid any misunderstanding of the abbreviations Applicants are advised to provide a full term of each abbreviation in the claim language, therefore, it is suggested to amend “GAIQ” to “grain average image quality”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 8, the limitation “and 0% to 10% of a remainder in the microstructure” is recited in line 23, it is unclear what “a remainder” is meant to refer to, i.e., a 
	Regarding  dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0030567) (Yi) in view of Arai (WO 2017/150252) (Arai).
It is noted that when utilizing WO 2017/150252, the disclosures of the reference are based on US 2019/0048446 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2017/150252 are found in US 2019/0048446.
In reference to claims 1-2 and 8, Yi teaches a steel sheet for hot stamping ([0002]) (corresponding to a hot-stamping formed body). The microstructure of the stamped component comprises, by volume, 7% to 32% of retained austenite, 10% or less (inclusive of 0%) of ferrite, with the balance being martensite, and further containing 2% or less of carbides ([0050]) (corresponding to a microstructure of the hot-stamping formed body includes, by area ratio, 90% to 100% of martensite and 0% to 10% of a remainder in the microstructure). Given that the microstructure of Yi contains 2% or less (i.e., 0%) of carbides, it is clear when the microstructure does not include any carbides a number density of carbides having a circle equivalent diameter 2) (corresponding to a number density of carbides having a circle equivalent diameter of 0.20 µm or more is 50/mm2 or less).
While Yi does not explicitly disclose the martensite as an area ratio, however, given that Yi broadly disclose having martensite by volume from 93% or less (i.e., 100-7 = 93), it is clear that it would necessarily include the presently claimed (i.e., area ratio of 90% to 100%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Yi does not explicitly teach the chemical composition as presently claimed. 
Arai teaches a hot worked steel material having a chemical composition consisting of, in mass%, C: more than 0.45 to 0.65%, Si: 0.10 to 1.0%, Mn: 0.1 to 1.0%, P: 0.050% or less, S: 0.010% or less, Al: 0.01 to 0.1%, N: 0.01% or less, Cr: 0.1 to 2.5%, Mo: 0.25 to 5.0%, Co: 0.05 to 5.0%, Cu: 0 to 0.50%, Ni: 0 to 0.50%, Ti: 0 to 0.030%, Nb: 0 to 0.15%, V: 0 to 0.5%, B: 0 to 0.003%, Ca: 0 to 0.004%, Mg: 0 to 0.004%, Zr: 0 to 0.004%, and rare earth metal: 0 to 0.004%, with the balance being Fe and impurities ([0019]; [0116]) (corresponding to a hot-stamping formed body comprising, as a chemical composition, by mass%: C: 0.20% or more and less than 0.70%; Si: 0.010% to 1.30%; Mn: less than 0.50%; P: 0.100% or less; S: 0.0100% or less; N: 0.0100% or less; Ti: 0.010% to 0.100%; Cr: 0.010% to 0.80%; B: 0.0005% to 0.0100%; Mo: 0.10% to 1.00%; Co: 0.10% to 4.00%; Nb: 0% to 0.100%; V: 0 to 0.100%; Ni: 0 to 0.50%; REM: 0% to 0.100%; Mg: 0 to 0.0100%; Ca: 0 to 0.0100%; and a remainder consisting of Fe and impurities; the chemical composition, by mass%, one or two or more elements of: Nb: 0.010% to 0.100%; V: 0.001% to 0.100%; Ni: 0.001% to 0.50%; REM: 0.0010%% to 0.0100%; Mg: 0.0010% to 0.0100%; and Ca: 0.0010% to 0.0100%). The Al content means acid-soluble Al, that is, the content of sol. Al and is 0.01 to 0.1% ([0055]-[0056]) (corresponding to sol. Al: 0.0010% to 0.500%). Arai further teaches such a steel material has high strength and has excellent sulfide stress cracking resistance (SCC resistance) and penetration of hydrogen into the steel is suppressed ([0021]; [0026]).
In light of the motivation of Arai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the steel sheet of Yi to be a steel sheet of the steel material disclosed by Arai, in order to provide a steel sheet having high strength and excellent SSC resistance. 
	Given that the steel sheet of Yi in view of Arai is substantially identical to the present claimed hot-stamping formed body in composition, structure and produced by a substantially identical process (i.e., heating, stamping, cooling) (Yi, [0014]), it is clear the steel sheet would intrinsically include a region in which an average GAIQ value in a unit grain is 60,000 or more is 30 area% or more. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 3 and 5, Yi in view of Arai teaches the limitations of claims 1 and 2, as discussed above. Yi further teaches the steel sheet comprises a coating, the coating may be a hot-dip galvanized (GI), galvannealed (GA), zinc electroplated or zinc-iron electroplated (GE) coating ([0013]) (corresponding to a plating layer on a surface layer of the hot-stamping formed body. 
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Arai as applied to claims 1-3 above, and further in view of Nakagawa et al. (WO 2018/179839) (Nakagawa).
It is noted that when utilizing WO 2018/179839, the disclosures of the reference are based on US 2019/0390295 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2018/179839 are found in US 2019/0390295.
In reference to claims 4 and 6-7, Yi in view of Arai teaches the limitations of claims 1-3, as discussed above.
	Yi in view of Arai does not explicitly teach a portion of the hot-stamping formed body has a softened region, as discussed above.
	Nakagawa teaches a hot pressed part obtained by hot pressing a steel sheet ([0001]). Nakagawa further teaches to achieve both high strength and high bendability which are mutually contradictory properties, the steel sheet includes a soft layer contributing to bendability and a hard layer contributing to strength ([0018]). 
	In light of the motivation of Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have a soft layer (i.e., softened region) in the hot stamped steel sheet of Yi in view of Arai, in order to provide bendability to the steel sheet, and thereby arriving at the presently claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784